434 F.2d 224
James Vandel LACKEY, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 30369.
United States Court of Appeals, Fifth Circuit.
November 17, 1970.

James V. Lackey, pro se.
MacDonald Gallion, Atty. Gen., J. Victor Price, Jr., Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from the district court's denial of appellant's styled habeas corpus petition, wherein he sought the dismissal of two 1967 detainers lodged against him by the State of Alabama.1


2
The appellee has filed a motion to dismiss in this Court on the ground that the case is now moot inasmuch as the appellant pleaded guilty to one of the challenged indictments on June 8, 1970, and the other was nolle prosequied on the same date. Since the record before this Court positively shows that the appellee no longer holds any detainers against the appellant, the appellee's motion to dismiss the appeal is granted.


3
Appeal dismissed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981